MEMORANDUM**
Weizi Wu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its decision affirming an immigration judge’s (“U”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny in part, and dismiss in part, the petition for review.
The BIA did not abuse its discretion by denying Wu’s motion to reconsider because he merely reiterated his earlier challenge to the Id’s adverse credibility finding, and failed to identify any error of law or fact in the BIA’s previous decision. See 8 C.F.R. § 1003.2(b)(1); see also Iturribarria v. INS, 321 F.3d 889, 895 (9th Cir. 2003).
We lack jurisdiction to review Wu’s contention that the IJ improperly rejected his claim of persecution because Wu did not timely petition for review of the BIA’s April 1, 2004 order affirming without opinion the IJ’s order of removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.